Citation Nr: 0635014	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Barrett's esophagus, 
colon polyps, and skin disorder, each due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1980.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2003 decision by the RO.

On July 27, 2006, the veteran testified at a hearing held at 
the New Orleans RO before the undersigned Board member.

In a December 2000 decision, the RO denied service connection 
for Barrett's esophagus as secondary to service-connected 
antral gastritis.  The Board finds that the current claim for 
service connection for Barrett's esophagus due to exposure to 
ionizing radiation is a new claim, one that is different from 
the previously denied claim, and therefore does not represent 
a claim to reopen.  


FINDING OF FACT

The veteran does not experience Barrett's esophagus, colon 
polyps, or a skin disorder that is due to in-service exposure 
to ionizing radiation.


CONCLUSION OF LAW

The veteran does not have Barrett's esophagus, colon polyp, 
or a skin disorder that is the result of exposure to ionizing 
radiation during his active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has Barrett's 
esophagus, colon polyps, and a skin disorder that were caused 
by exposure to ionizing radiation during service where his 
duties involved maintaining nuclear missiles.  

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) VA must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim, a VCAA notice letter 
was sent in February 2003, prior to the RO's May 2003 
unfavorable decision.  That letter informed the veteran of 
the evidence necessary to establish service connection for 
disorders claimed to be the result of radiation exposure.  He 
was notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, or to send the evidence 
itself.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has testified that all of 
his relevant treatment was at the Alexandria VAMC and the 
Houston VAMC.  The veteran's service personnel records have 
been obtained, as have the records of his treatment from the 
Alexandria VAMC.  He was afforded a December 2000 VA 
examination relating to his prior claim of service connection 
for Barrett's esophagus.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

The Board notes that, since the veteran's first claim in 
1983, VA has been unable to locate and obtain the veteran's 
complete service medical records (SMRs).  What SMRs do exist 
in the file consist of a December 1973 induction examination, 
an August 1979 physical profile, and an October 1979 physical 
profile.  (The October 1979 physical profile had been filed 
by the veteran in support of his claim.)  

The Board further notes that, while the RO obtained a print-
out of a summary list of appointments and visits by the 
veteran with the Houston VAMC from April 1992 to December 
1997, the corresponding treatment reports were not obtained 
because the Houston VAMC reported that no records were 
located.  

Additionally, the Board notes that the veteran was afforded 
no compensation and pension examinations in connection with 
his present claim for service connection for Barrett's 
esophagus, colon polyps, and a skin disorder due to exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 
3.159(c)(4) (2006), VA will provide a medical examination or 
opinion if the information and evidence of record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim but: 1) contains competent lay or medical 
evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In the present case, as further discussed below, the veteran 
has proffered no medical opinion evidence that his claimed 
disorders are related to exposure to ionizing radiation in 
service, nor has he claimed that he has been so advised by 
competent practitioners.  The veteran's claim is based on his 
own lay opinion that he can think of no other reason why he 
has suffered from the claimed disorders.  Therefore, the 
Board finds that the criteria for ordering an examination 
have not been met.  

II.  The Merits of the Veteran's Claim

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Hilkert v. 
West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 21 
types of cancer that are presumptively service connected 
under 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2005).  
Second, direct service connection can be established under 38 
C.F.R. § 3.303(d) (2006) by "show[ing] that the disease or 
malady was incurred during or aggravated by service," a task 
"which includes the difficult burden of tracing causation to 
a condition or event during service."  Combee v. Brown, 34 
F.3d at 1043.  And third, service connection can be 
established under section 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311 (2006), 
if the condition at issue is one of the "radiogenic diseases" 
listed in section 3.311(b).

The Board initially notes that, there is no evidence that the 
veteran participated in a "radiation risk activity" in 
service.  "Radiation risk activities" are defined in the 
regulations under 38 C.F.R. § 3.311 and means a veteran was 
exposed to one of the radiation risk activities identified in 
38 C.F.R. § 3.309, all of which involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant 
in Paducah, Kentucky, Portsmouth, Ohio, or an area at Oak 
Ridge, Tennessee, certain service on Amchitka Island, Alaska, 
or exposure to ionizing radiation as a prisoner of war in 
Japan or as a member of the United States Occupation Forces 
in Hiroshima or Nagasaki during the period beginning in 
August 6, 1945, and ending on July 1, 1946.  There is no 
evidence of record that the veteran was ever exposed to 
ionizing radiation through such defined radiation risk 
activities, nor has the veteran claimed that he was exposed 
to radiation by any of the defined radiation risk activities.  
During his July 2006 testimony, the veteran described his 
duties in service as including maintenance of nuclear 
warheads.  This involved close contact, including touching a 
warhead to run prescribed tests.  He wore rubber gloves, but 
complained that his commander did not require protective 
clothing, or badges that could warn of radiation exposure, 
because the Table Organization and Equipment regulation did 
not require such protections for his job.  While the veteran 
asserts that this was how he was exposed to ionizing 
radiation in service, he has offered no evidence that such 
work included exposure to radiation.  The veteran's testimony 
that extra precautions were not required by the applicable 
regulations for his job, rather than providing support for 
his contentions, instead suggests that the work he did was 
deemed not to include a risk of exposure to radiation.   

The Board also notes that the RO inquired of the Department 
of the Army as to whether a there was a Form DD 1141 of 
record for reporting any exposure of the veteran to 
radiation, and the reply was that there was no Form DD 1141 
on file.

Further, in the present case, none of the veteran's claimed 
disorders is included in the list of the 21 types of cancer 
that are presumptively service connected under 38 U.S.C.A. § 
1112(c) (West 2002 & Supp. 2005).  Indeed, the veteran has 
not claimed that he suffers from cancer.  He only claims that 
he has pre-cancerous disorders, including colon polyps.  Even 
if exposure to radiation could be shown, because the 
disorders at issue and claimed by the veteran are pre-cancers 
and not cancers included in that list, the presumptive 
provisions of section 1112(c) would not be helpful to the 
appellant.  See Rucker v. Brown, 10 Vet. App. at 71.  

Consideration of service connection under section 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, is not available here either 
because the veteran's claimed disorders are not among those 
listed in section 3.311(b) and none has been found to be a 
radiogenic disease by any medical authority.  38 C.F.R. 
§ 3.311(b)(4) (2006).  

Service connection on a direct basis may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

While the record contains a history of medical diagnoses of 
Barrett's esophagus at the Alexandria VAMC pursuant to 
several esophagogastroduodenoscopy procedures going back to 
November 1996, the record is not clear as to whether the 
veteran is currently diagnosed with colon polyps or a skin 
disorder. 

An October 1997 colonoscopy report from the Alexandria VAMC 
noted that it was performed for evaluation of a history of 
colon polyps.  The diagnostic impression was that the 
veteran's colon was normal.  The veteran testified that he 
had colon polyps removed at the Houston VAMC well before he 
was first diagnosed with Barrett's esophagus (which was in 
November 1996).  While the treatment reports from the Houston 
VAMC were not able to be obtained, the record does contain a 
report of a May 1992 flexible sigmoidoscopy from the Houston 
VAMC which only showed that the veteran had hemorrhoids at 
that time.  That report noted it was the first time the 
veteran had consulted the Houston VAMC.  

The record contains a November 1999 report by a nurse at the 
Alexandria VAMC where the veteran complained of, and sought 
treatment for, a skin eruption on his arms and legs, the 
record contains no records of diagnosis and/or treatment for 
a skin disorder.  The veteran has not specified which VA 
hospital treated him for a skin disorder.  Additionally, the 
veteran testified that his skin disorder had been diagnosed 
as eczema, but that he felt it had not been adequately 
diagnosed, and he stopped seeking treatment.  

Here, despite the lack of a clear showing of colon polyps or 
a skin disorder by medical diagnosis, the salient point to be 
made is that there is no medical evidence of in-service 
incurrence or aggravation of a related injury or disease, and 
there is no medical evidence of a nexus between any current 
claimed disorder and an in-service disease or injury.  Thus, 
without a showing of an in-service incurrence or aggravation 
of a related injury or disease, or of a nexus between the 
current disabilities and an in-service disease or injury, 
service connection is not warranted on a direct basis.

The only evidence of record supportive of the veteran's claim 
that his disorders are related to his military service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2006).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide medical opinion as to the etiology of 
any of his diagnosed disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  
Barrett's esophagus, colon polyps, and skin disorder are not 
traceable to disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for Barrett's esophagus due to exposure to 
ionizing radiation is denied.

Service connection for colon polyps due to exposure to 
ionizing radiation is denied.

Service connection for a skin disorder due to exposure to 
ionizing radiation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


